t c memo united_states tax_court gabino diaz petitioner v commissioner of internal revenue respondent docket no filed date jeffrey d moffatt for petitioner john d faucher for respondent memorandum opinion swift judge this matter is before the court on petitioner’s motion for an award of litigation costs under sec_7430 and rule unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background at the time the petition was filed petitioner resided in newhall california on approximately date petitioner timely filed his federal_income_tax return during respondent’s audit of petitioner’s federal_income_tax return petitioner submitted to respondent certain documentation the documents included various checks and mortgage interest statements to petitioner and to one other individual printed on the checks as owners of the bank account on which the checks are drawn are the names of petitioner and two other individuals the checks are made payable to various companies and individuals the signatures on most of the checks are illegible none of the checks appears to be signed by petitioner the record does not indicate the relationship between petitioner and the other individuals whose names appear on the checks and on the interest statements also during respondent’s audit petitioner submitted additional documentation which included an automobile lease agreement in petitioner’s name form_w-2 wage and tax statement relating to wages paid to petitioner and copies of three additional checks again the signatures on the checks are illegible respondent concluding that the above documentation was inadequate disallowed all dollar_figure of the deductions claimed on schedule a itemized_deductions of petitioner’s federal_income_tax return dollar_figure in home mortgage interest dollar_figure in state_income_tax dollar_figure in contributions and dollar_figure in miscellaneous expenses petitioner protested respondent’s audit adjustments to respondent’s appeals_office but did not explain to respondent’s appeals_office the confusing checks and signatures that petitioner had provided to respondent on date respondent determined a deficiency of dollar_figure in petitioner’s federal income taxes the deficiency was based on a disallowance by respondent of the dollar_figure claimed schedule a deductions on date petitioner filed a petition regarding respondent’s date notice_of_deficiency in the petition petitioner claimed that the documentation petitioner submitted to respondent during the audit adequately substantiated the deductions respondent had disallowed on date respondent filed an answer in which respondent argued that the documentation petitioner submitted to respondent during the audit did not adequately substantiate petitioner’s claimed deductions before the scheduled trial date the case was referred back to respondent’s appeals_office and petitioner submitted additional documentation relating to petitioner’s claimed deductions a number of conferences occurred in which petitioner’s counsel met with respondent’s appeals officer and discussed the deductions in question and explained the documentation that had been submitted on date respondent agreed to settle and petitioner and respondent stipulated that dollar_figure of the total dollar_figure claimed schedule a deductions that had been disallowed were allowable and that all other issues were resolved on date petitioner filed a motion for litigation costs requesting reimbursement for legal fees incurred by petitioner discussion generally under sec_7430 a taxpayer may recover from respondent costs relating to litigation in which the taxpayer substantially prevails recoverable litigation costs include court costs and reasonable attorney’s fees sec_7430 124_tc_80 litigation costs may be awarded if among other things the taxpayer is the prevailing_party exhausted available administrative remedies and did not unreasonably protract the court proceedings sec_7430 and b under sec_7430 a prevailing_party is defined as a party who has substantially prevailed with respect to the amount in controversy or who has substantially prevailed with respect to the most significant issue or set of issues and who meets certain net_worth requirements sec_7430 if respondent establishes that respondent’s position in the proceeding was substantially justified the taxpayer will not be treated as a prevailing_party sec_7430 whether respondent’s position was substantially justified depends on whether his position was supported by a reasonable basis in law and fact 487_us_552 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 the fact that respondent eventually loses or concedes an issue or issues does not by itself establish that respondent’s position was unreasonable 108_tc_430 whether respondent acted reasonably turns largely on the basis of the available information used to form respondent’s position and whether respondent knew or should have known that his position was invalid at the time respondent took the position in the litigation 94_tc_685 respondent’s position in a judicial proceeding is that which is set forth in respondent’s answer to the petition sec_7430 see huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 maggie mgmt co v commissioner supra pincite respondent concedes that petitioner substantially prevailed with respect to the amount in controversy and exhausted all administrative remedies respondent argues however that respondent’s position was substantially justified and that therefore petitioner does not qualify as a prevailing_party for purposes of sec_7430 relying on an unpublished opinion 209_fedappx_691 9th cir holding that respondent’s position was not substantially justified where respondent admitted that key errors were made in calculating the taxpayer’s deficiency revg tcmemo_2004_115 petitioner argues that respondent’s position was not substantially justified we conclude that on the record before us respondent was substantially justified in asserting in his answer that petitioner’s claimed deductions were not substantiated a number of individuals in addition to petitioner were referenced on checks and other documentation that were provided to respondent most of the signatures on the checks were illegible the signatures that were legible were not those of petitioner prior to litigation it certainly is understandable that it was unclear to respondent who actually paid the expenses in question further in his answer respondent acted reasonably in contesting the claimed deductions at the time respondent filed his answer respondent neither knew nor should have known that respondent’s position was incorrect petitioner’s claim for reimbursement of litigation costs will be denied to reflect the foregoing an appropriate order and decision will be entered for respondent
